      CASE 0:18-cv-03025-JNE-ECW Document 164 Filed 07/02/20 Page 1 of 1

                                                                         DLA Piper LLP (US)
                                                                         1900 North Pearl Street
                                                                         Suite 2200
                                                                         Dallas, TX 75201-2467
                                                                         www.dlapiper.com

                                                                         Jason Hopkins
                                                                         Jason.Hopkins@dlapiper.com
                                                                         T 214.743.4546
                                                                         F 972.813.6267



                                          July 2, 2020
Via CM/ECF

The Honorable Joan N. Ericksen
United States District Court
300 South Fourth Street
Minneapolis, MN 55415

       RE:    Ciofoletti v. Securian Financial Group, Inc., et al.; Case No. 0:18-cv-03025-JNE-
              ECW; in the United States District Court for the District of Minnesota.

Dear Judge Ericksen:

        I write on behalf of Defendant Shurwest, LLC (“Shurwest”) regarding the letter and
accompanying materials filed by Plaintiffs on July 1, 2020 (Dkt. 162). Through this letter,
Plaintiffs seek to submit additional arguments and introduce a new exhibit into the record,
effectively filing an impermissible sur-reply to Shurwest’s Motion to Dismiss (Dkt. 134).
Because Plaintiffs’ filing was submitted without the Court’s permission, it violates Local Rule
7.1. See Local Rule 7.1(i) (“Except with the court’s prior permission, a party must not file a
memorandum of law except as expressly allowed under LR 7.1.”).

        Shurwest respectfully requests that Plaintiffs’ July 1, 2020 filing be stricken from the
record. If the Court permits the filing, Shurwest respectfully requests an opportunity to respond
with a short brief addressing the arguments and exhibit tendered by Plaintiffs.

                                                Very truly yours,

                                                DLA Piper LLP (US)




                                                Jason M. Hopkins

Cc:    All Counsel
